Case 4:17-cv-00400-TCK-CDL Document 158 Filed in USDC ND/OK on 08/26/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) MALCOLM NIGEL SCOTT, and                  )
   (2) DEMARCHOE CARPENTER,                      )
                                                 )
          Plaintiffs,                            )
                                                 )
   v.                                            ) Case No.: 17-CV-400-TCK-FHM
                                                 ) ATTORNEY LIEN CLAIMED
   (1) CITY OF TULSA, OKLAHOMA,                  )
   Et al.,                                       )
                                                 )
          Defendants.                            )

                                     ENTRY OF APPEARANCE

          COMES NOW Attorney Joseph Norwood and enters his general appearance as counsel of

   record for Plaintiff Malcolm Scott.


                                                 Respectfully Submitted,



                                                 _/s/ Joseph Norwood     ____
                                                 Joseph Norwood, OBA # 19993
                                                 Council Oak Center
                                                 1717 S. Cheyenne Ave.
                                                 Tulsa OK 74119
                                                 Fax. (918) 582-7830
                                                 Ph. (918) 582-6464
                                                 joe@norwoodlegal.com


                                   CERTIFICATE OF SERVICE

   I hereby certify that on the 26th day of August 2021, I electronically transmitted the foregoing
   document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
   Electronic Filing to all ECF registrants who have appeared in this case.

                                                   ___/s/_Joseph Norwood ______
                                                           Joseph Norwood
